Title: To George Washington from Henry Knox, 15 September 1792
From: Knox, Henry
To: Washington, George



Sir
War department September 15th 1792

I have had the honor to receive yours of the 7th instant and I have transmitted a copy of it to Major General Wayne.
I have the honor to enclose you a copy of his last letter of the 7th instant. No. 1. and my answer thereto No. 2. From every account, I learn that he is indefatigable in disciplining his troops.
Money to the amount of Forty five thousand six hundred and thirty seven dollars and thirty three Cents to complete the pay to the first of August left this town yesterday under the charge of two careful men—I had previously desired General Wayne to have an escort at Bedford by the 20th for the purpose of escorting the money from that place to Pittsburg—and at the request of the Secretary of the Treasury I wrote to the Officer the enclosed Note No. 3 and to General Wayne No. 4. both of which I hope will meet your approbation.
As soon as the Waters of the Ohio will permit, General Wayne will forward a respectable detachment from Pittsburgh including those rifle Companies raised on the South Western frontiers of Virginia, to Fort Washington.
All our pacific overtures to the Indians have been marked with misfortune excepting Captain Hendricks they have all miscarried whether conducted by Whites or Indians—The enclosed letter which I have this moment received from General Chapin

No. 5. gives the account of the death of Good Peter and the sickness of Captain Brant, besides the death of others of our friends.
The enclosed letter No. 6 from Governor Lee however will show that affairs are more tranquil on the South western frontier than they were expected to be by him.
The Messieurs Dunn and Jones who are recommended by General Wayne were early applicants for commissions, but upon the failure of their applications they both joined as Sergeants in the dragoons on the hope of promotion conditioned on their good behaviour—there will be vacancies to be filled and they may upon further trial be promoted—Joseph Richardson mentioned by Mr Spriggs in his letter to you will be in the same predicament.
I am inclined to the opinion that the orders to General Wayne for the ulterior disposition of his troops for winter may be delayed sometime without any injury—perhaps until your arrival here—but the preparations may be making of the materials for barracks.
It was not until yesterday that all evidences in behalf of General St Clair against Ensign Morgan were delivered to this office—Until the evidences were forwarded, I conceived it unnecessary to order him on to the Army to undergo his trial—But as the case is now circumstanced I think no further delay should be permitted. It is probable however he will attempt to evade or disobey the order unless it is given explicitly in your name—This opinion is founded on a conversation which took place between his father and Major Stagg a few days ago. The father said his Son intended to present a memorial to you requesting that he might have his trial in this City, saying it was a matter of great importance in the minds of the people at large, and that he should prefer its being held during the session of Congress.
If after receiving your ultimate orders he should disobey them, he will place himself in a new and more critical situation—and in this event it will become a consideration what steps shall be taken upon the subject.
Whether to add this new charge to those made by General St Clair and use force to convey him to Pittsburg or whether to dismiss him the service without further process—Although in the event contemplated, no doubt could be entertained of the abstract

propriety of compelling Ensign Morgan to take his trial according to law, yet considering the clamour that such a strong measure might excite, together with the probable severity of his punishment, it may be perhaps be politically expedient to adopt the second alternative.
Colonel Fish has declined the office of Adjutant General as by his letter will appear No. 7. Colonel Sproat has signified his desire of that office. Colonel Posey has also been mentioned[.] It seems necessary that it should be filled immediately. I have the honor sir to be with the highest respect Your obedient Servant

H. Knox

